 



EXHIBIT 10.1
FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
by and among
EPCO, INC.
(formerly known as Enterprise Products Company)
ENTERPRISE GP HOLDINGS L.P.
EPE HOLDINGS, LLC
ENTERPRISE PRODUCTS PARTNERS L.P.
ENTERPRISE PRODUCTS OPERATING L.P.
ENTERPRISE PRODUCTS GP, LLC
ENTERPRISE PRODUCTS OLPGP, INC.
DEP HOLDINGS, LLC
DUNCAN ENERGY PARTNERS L.P.
DEP OPERATING PARTNERSHIP, L.P.
TEPPCO PARTNERS, L.P.
TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC
TE PRODUCTS PIPELINE COMPANY, LIMITED PARTNERSHIP
TEPPCO MIDSTREAM COMPANIES, L.P.
TCTM, L.P.
and
TEPPCO GP, INC.

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
     THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED ADMINISTRATIVE SERVICES
AGREEMENT (this “Agreement”) is entered into this 28th day of February, 2007,
but effective as of March 1, 2007 (the “Effective Date”), by and among EPCO,
Inc., a Texas corporation formerly known as Enterprise Products Company
(“EPCO”), Enterprise GP Holdings L.P., a Delaware limited partnership (“EPE”),
EPE Holdings, LLC, a Delaware limited liability company (“EPE GP”), Enterprise
Products Partners L.P., a Delaware limited partnership (“EPD”), Enterprise
Products Operating L.P., a Delaware limited partnership (“EPD OLP”), Enterprise
Products GP, LLC, a Delaware limited liability company (“EPD GP”), Enterprise
Products OLPGP, Inc., a Delaware corporation (“EPD OLPGP”), DEP Holdings, LLC, a
Delaware limited liability company (“DEP Holdings”), Duncan Energy Partners
L.P., a Delaware limited partnership (“DEP”), DEP Operating Partnership, L.P., a
Delaware limited partnership (“DEP OLP”), TEPPCO Partners, L.P., a Delaware
limited partnership (“TPP”), Texas Eastern Products Pipeline Company, LLC, a
Delaware limited liability company (“TPP GP”), TE Products Pipeline Company,
Limited Partnership, a Delaware limited partnership (“TE LP”), TEPPCO Midstream
Companies, L.P., a Delaware limited partnership (“TEPPCO Midstream”), TCTM,
L.P., a Delaware limited partnership (“TCTM”), and TEPPCO GP, Inc., a Delaware
corporation (“TEPPCO Inc.”).
RECITALS
     The purpose of this Agreement is to delete Exhibit B to that certain Fourth
Amended and Restated Administrative Services Agreement (the “Fourth Amendment”),
dated January 30, 2007 but effective as of February 5, 2007, among the Parties
hereto. Capitalized terms used but not defined in this Agreement shall have the
meanings assigned to such terms in the Fourth Amendment.
AGREEMENTS
     NOW, THEREFORE, in consideration of the premises and the covenants,
conditions, and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:

  1.   Exhibit B to the Fourth Amendment is hereby deleted in its entirety and
Section 5.5 of the Fourth Amendment and all references to Exhibit B in the
Fourth Amendment are also hereby deleted.     2.   All terms, conditions and
provisions of the Fourth Amendment are continued in full force and effect and
shall remain unaffected and unchanged except as specifically amended hereby. The
Fourth Amendment, as amended hereby, is hereby ratified and reaffirmed by the
parties hereto who specifically acknowledge the validity and enforceability
thereof.     3.   This Agreement shall be subject to and governed by the laws of
the State of Texas. Each Party hereby submits to the exclusive jurisdiction of
the state and federal courts in the State of Texas and to exclusive venue in
Houston, Harris County, Texas.     4.   This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements among the parties, whether oral or written,
relating to the matters contained herein.     5.   This Agreement may be
executed in any number of counterparts with the same effect as if all Parties
had signed the same document. All counterparts shall be construed together and
shall constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]

- 1 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed by their respective authorized officers as of February 28, 2007, to be
effective as of the Effective Date.

                  EPCO, INC. (formerly known as Enterprise         Products
Company, a Texas corporation)    
 
           
 
  By:   /s/ Richard H. Bachmann    
 
           
 
  Name:   Richard H. Bachmann    
 
  Title:   Executive Vice President and    
 
      Chief Legal Officer    
 
                Address for Notice:         1100 Louisiana, 10th Floor        
Houston, Texas 77002         Facsimile No.: (713) 381-6500    

[signature page]

2



--------------------------------------------------------------------------------



 



                  ENTERPRISE GP HOLDINGS L.P.    
 
                EPE HOLDINGS, LLC         Individually and as Sole General
Partner of         Enterprise GP Holdings L.P.    
 
           
 
  By:   /s/ W. Randall Fowler    
 
           
 
      W. Randall Fowler    
 
      Senior Vice President and Chief    
 
      Financial Officer    
 
                Address for Notice:         1100 Louisiana, 10th Floor        
Houston, Texas 77002         Facsimile No.: (713) 381-8200    
 
                ENTERPRISE PRODUCTS PARTNERS L.P.    
 
                ENTERPRISE PRODUCTS OPERATING L.P.    
 
                ENTERPRISE PRODUCTS GP, LLC,         Individually and as Sole
General Partner of         Enterprise Products Partners L.P., and    
 
                ENTERPRISE PRODUCTS OLPGP, INC.,         Individually and as
Sole General Partner of         Enterprise Products Operating L.P.    
 
           
 
  By:   /s/ W. Randall Fowler    
 
           
 
      W. Randall Fowler    
 
      Senior Vice President and Treasurer    
 
                Address for Notice:         1100 Louisiana, 10th Floor        
Houston, Texas 77002         Facsimile No.: (713) 381-8200    

 



--------------------------------------------------------------------------------



 



                  DUNCAN ENERGY PARTNERS L.P.    
 
                DEP HOLDINGS, LLC         Individually and as Sole General
Partner         of Duncan Energy Partners L.P.    
 
           
 
  By:         /s/ Michael A. Creel    
 
           
 
      Michael A. Creel    
 
      Executive Vice President and Chief Financial Officer    
 
                Address for Notice:         1100 Louisiana, 10th Floor        
Houston, Texas 77002         Facsimile No.: (713) 381-8200    
 
                DEP OPERATING PARTNERSHIP, L.P.    
 
                By: DEP OLPGP, LLC, as Sole General Partner    
 
           
 
  By:         /s/ Michael A. Creel    
 
           
 
      Michael A. Creel    
 
      Executive Vice President and Chief Financial Officer    
 
                Address for Notice:         1100 Louisiana, 10th Floor        
Houston, Texas 77002         Facsimile No.: (713) 381-8200    

[signature page]

 



--------------------------------------------------------------------------------



 



                  TEPPCO PARTNERS, L.P.    
 
                TEXAS EASTERN PRODUCTS PIPELINE         COMPANY, LLC        
Individually and as Sole General Partner of         TEPPCO Partners, L.P.    
 
           
 
  By:        /s/ William G. Manias    
 
           
 
      William G. Manias, Vice President and Chief Financial Officer    
 
                Address for Notice:         1100 Louisiana, Suite 1600        
Houston, Texas 77002         Facsimile No.: (713) 381-4039    
 
                TE PRODUCTS PIPELINE COMPANY,         LIMITED PARTNERSHIP    
 
                TEPPCO MIDSTREAM COMPANIES, L.P.    
 
                TCTM, L.P.    
 
                TEPPCO GP, Inc.         Individually and as Sole General Partner
of TE         Products Pipeline Company, Limited Partnership,         TEPPCO
Midstream Companies, L.P. and TCTM, L.P.    
 
           
 
  By:        /s/ William G. Manias    
 
           
 
      William G. Manias, Vice President and Chief Financial Officer    
 
                Address for Notice:         1100 Louisiana, Suite 1600        
Houston, Texas 77002         Facsimile No.: (713) 381-4039    

[signature page]

 